Citation Nr: 0604248	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  01-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an extension of a temporary total 
disability rating beyond August 31, 2000, pursuant to 38 
C.F.R. § 4.30, for a period of convalescence, following 
surgery to treat service-connected lumbar spine disability.

2. Entitlement to an increased rating for post-operative 
status herniated nucleus pulposus L5-S1 lumbar spine (lumbar 
spine disability), currently evaluated as 60 percent 
disabling.

3. Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active duty from February 1987 to September 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and October 2000 rating 
decisions by the Boise, Idaho Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The April 2000 rating decision confirmed and continued a 40 
percent rating for the service-connected lumbar spine 
disability; and granted a temporary total rating pursuant to 
38 C.F.R. § 4.30 from February 29, 2000 to May 1, 2000.  
Entitlement to a TDIU was denied.  One-month extensions of 
the temporary total rating were granted pursuant to rating 
decisions dated in May 2000 and June 2000, extending the 
temporary total rating to July 1, 2000.  In the October 2000 
rating decision, the RO denied entitlement to an extension of 
the temporary total rating beyond July 1, 2000, and confirmed 
and continued the 40 percent rating for the service-connected 
lumbar spine disability.  The veteran's October 2000 Notice 
of Disagreement included the issues of increased rating for 
the service-connected lumbar spine disability, entitlement to 
a TDIU, and entitlement to an extension of the temporary 
total rating beyond July 1, 2000.  

In March 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) for further development 
and adjudicative action.  After completion of additional 
development, the AMC issued a rating decision in September 
2005 which increased to 60 percent the rating for the 
service-connected lumbar spine disability, effective from 
September 2, 1999, and further extended the temporary total 
rating pursuant to 38 C.F.R. § 4.30, to August 31, 2000.  As 
these awards are not complete grants of benefits, the issues 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran underwent surgery of the lumbosacral spine 
during a hospitalization beginning February 29, 2000.

2.  The competent medical evidence of record does not show, 
subsequent to August 31, 2000, that the veteran exhibited 
severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of at least one major joint, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches.

3.  The veteran's service-connected postoperative status 
herniated nucleus pulposus at L5-S1 (lumbar spine disability) 
is manifested by pronounced intervertebral disc syndrome with 
persistent symptoms of sciatica and radiculopathy, with 
little intermittent relief.  

4.  The veteran's service-connected postoperative status 
herniated nucleus pulposus at L5-S1 (lumbar spine disability) 
is not productive of ankylosis of the spine, fractured 
vertebra, flexion of the thoracolumbar spine limited to 30 
degrees or less, or severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  

5.  An April 2004 VA examination report indicates that the 
veteran was employed as of 6 months prior to that date.  

6.  The medical evidence of record does not indicate that the 
veteran is unemployable due to her sole service-connected 
disability of herniated nucleus pulposus of the lumbar spine 
with sciatica and radiculopathy, rated as 60 percent 
disabling.  


CONCLUSIONS OF LAWS

1.  The criteria for entitlement to an extension of a 
temporary total rating beyond August 31, 2000, the end of the 
initial six month period, for convalescence following back 
surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.30 (2005).

2.  The criteria for entitlement to a rating in excess of 60 
percent for the service-connected postoperative herniated 
nucleus pulposus of the lumbar spine at L5-S1 with sciatica 
and radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5289 (before 
and after September 2002) and 5292, 5235-5243 (after 
September 2003).  

3.  The criteria for entitlement to a TDIU have not been met 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.341(a), 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made just prior to the passage of the VCAA.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate her claims in a notification letter 
following the passage of the VCAA, dated in May 2003.  
Another letter was sent to the veteran in March 2004.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in those notification letters.  
Those VCAA letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  The veteran was 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to these claims so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  For this reason, the appellant has 
not been prejudiced by the timing of the VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements from the veteran.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Entitlement to an extension of a temporary total 
convalescent rating (38 C.F.R. § 4.30) after August 31, 2000

The veteran request an extension of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 beyond August 31, 
2000.

A temporary total rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted, effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  Total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in:  (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005). 

Under 38 C.F.R. § 4.30(b), a temporary total rating may be 
extended under any of the three conditions above for one, two 
or three months beyond the initial three months.  Extensions 
of one or more months up to six months beyond the initial 
six-month period may be made under (2) or (3) above, upon 
approval of the Adjudication Officer.

Historically, the veteran underwent an initial discectomy 
surgery for a herniated nucleus pulposus at L4-5 in February 
1989.  In November 1991, the RO grantsed service connection 
for postoperative status herniated nucleus pulposus.  

The veteran subsequently underwent a redo surgery on February 
29, 2000, which included a redo L4-5 left partial 
hemilaminectomy and L4 discectomy.  

In an April 2000 rating decision, the RO granted a 100 
percent temporary total evaluation assigned from February 29, 
2000 to May 1, 2000, based on surgical or other treatment 
necessitating convalescence, pursuant to 38 C.F.R. 
§ 4.30(a)(1).  

In a May 2000 rating decision, the 100 percent temporary 
total evaluation was extended one more month, from May 1, 
2000 to June 1, 2000, based on the veteran's private doctor's 
opinion that the veteran's service-connected postoperative 
residuals necessitated convalescence, resulting in the 
veteran's inability to return to work for another month.  

In a June 2000 rating decision, the 100 percent temporary 
total evaluation was extended one more month, from June 1, 
2000 to July 1, 2000, based on the veteran's private doctor's 
opinion that the veteran's service-connected postoperative 
residuals necessitated convalescence, resulting in the 
veteran's inability to return to work for another month.  

In a July 2000 statement, the veteran's private doctor noted 
that the surgery seemed to help for a short while, but then 
she developed new pain with radicular symptoms and weakness.  
The repeat magnetic resonance imaging (MRI) of her lumbar 
sacral spine showed a new defect at the L5/S1 level.  

In September 2005, the RO/AMC extended the temporary total 
rating based on the need for convalescence after surgery to 
August 31, 2000.  

In sum, the veteran has been awarded 6 months of 
convalescence, a 3 month extension beyond the initial 3 month 
period of convalescence, pursuant to 38 C.F.R. § 4.30(a)(1), 
based on the February 29, 2000 surgery necessitating 
convalescence.  

In order to warrant an extension of one or more months up to 
6 months beyond the initial 6 months period, which in this 
case ended on August 31, 2000, the evidence would have to 
show that the February 29, 2000 surgery resulted in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more, beyond the 
initial 6 month period.  See 38 C.F.R. § 4.30(a)(2), (b)(2) 
(2005).  

Although the medical evidence of record reflects that the 
veteran was still suffering beyond August 31, 2000 from 
residuals of the February 2000 back surgery, the medical 
evidence of record does not show that the veteran was 
prohibited from regular weight-bearing, or that the veteran 
had incompletely healed surgical wounds six months after 
surgery.  The Board acknowledges the June 2000 statement from 
the veteran's private doctor, indicating that the veteran had 
a postoperative complication involving the disc that was 
operated on.  However, that doctor did not provide any 
details or documentation regarding the specific severity of 
the postoperative complications.  Furthermore, he submitted a 
second statement in July 2000 noting that MRI results 
revealed a new defect at L5-S1.  

The medical evidence of record from July and August 2000 
notes that the veteran suffered from sciatic pain and 
radiculopathy associated with the disc disease, and that she 
developed additional disc herniation at L5-S1.  The evidence 
does not indicate that the additional disc herniation at L5-
S1 was a postoperative residual of the February 2000 surgery.  
Furthermore, a private August 2000 physical examination notes 
that the veteran could walk, without the use of assistive 
devices.

Based on the above findings, the Board finds that 38 C.F.R. 
§ 4.30(a)(2) is not applicable in this case because the 
medical evidence of record does not demonstrate that the 
veteran suffered from a severe postoperative residual, and as 
such 38 C.F.R. § 4.30(b)(2) is also not applicable in this 
case, which means that an extension beyond the initial 6 
month period is not for application.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
extension of a temporary total rating beyond August 31, 2000 
pursuant to 38 C.F.R. § 4.30 based on the need for 
convalescence after lumbar spine surgery.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2005).  

III.  Increased Rating

The veteran seeks an increased rating for the service-
connected post-operative status herniated nucleus pulposus 
L5-S1 lumbar spine (lumbar spine disability), currently 
evaluated as 60 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 
417, 421 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

During the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective 
September 2002 and September 2003.  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations in the November 2005 SSOC, 
described above. Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to September 2002, a 40 percent rating was provided for 
intervertebral disc syndrome when the disorder was shown to 
be severe with recurring attacks and intermittent relief.  A 
maximum allowable 60 percent rating under Diagnostic Code 
5293 was assigned for intervertebral disc syndrome that was 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The veteran is already in receipt of a 60 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 prior to 
September 2003.  

Prior to September 2003, other applicable diagnostic codes 
include as follows:

Diagnostic Code 5295 provided that a 10 percent evaluation 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was assigned when 
there was severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).  This code did not provide for a rating 
in excess of 60 percent.  

Diagnostic Code 5292 provided a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating was assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).  This 
code did not provide for a rating in excess of 60 percent.

Also, a 40 percent evaluation was warranted for favorable 
ankylosis and a 50 percent evaluation was warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  This code did not 
provide for a rating in excess of 60 percent.  

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended, 
and the ratings for arthritis do not provide for a rating in 
excess of 60 percent.  

In fact, under the criteria, in effect prior to September 26, 
2003, a rating in excess of 60 percent (100 percent) was only 
assignable for residuals of a fractured vertebra with cord 
involvement or for complete bony fixation (ankylosis) of the 
spine with unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type), or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (2003) (effective prior 
to September 26, 2003).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

All other back disabilities are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)).

Any associated objective neurologic abnormalities are to be 
rated separately, under an appropriate diagnostic code.  

For neurologic abnormality of the sciatic nerve, under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating 
is assigned for mild incomplete paralysis; a 20 percent 
rating is assigned for moderate incomplete paralysis; a 40 
percent rating is assigned for moderately severe incomplete 
paralysis; a 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy; and an 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and no 
active movement possible of muscles below the knee, with 
flexion of the knee weakened or (very rarely) lost.  

Medically, the record reflects that the veteran began 
complaining of worsening back pain with radicular symptoms 
around June 1999.  An August 1999 computerized tomography 
(CT) scan of the lumbar spine noted probable acute or 
subacute paramedian disc bulging at L4-5.  

At VA examination in November 1999, the diagnosis was 
herniated disc with lumbosacral pain.  The veteran reported 
severe back pain with pain radiating down the left buttock, 
left thigh, and all the way down to the lateral aspect of the 
left ankle.  On examination, the veteran walked with a very 
slight limp.  She got on and off the examining table with 
moderate antalgic maneuvering.  Straight leg raising could be 
carried out to 80 degrees on the right and 60 degrees on the 
left.  In the standing position, the veteran had definite 
paraspinal muscle spasm.  She had 30 degrees of lateral 
flexion right and left; 30 degrees of rotation, posterior 
extension to 35 degrees, and anterior flexion to 60 degrees.  
She was able to walk on her heels and toes, but had 
difficulty getting up on the toes and heel of the left foot.  
Deep tendon reflexes were equal at the patellae, but the 
right achilles was 4+ and the left achilles was 2+.  There 
was sensory loss to pinprick over the lateral aspect of the 
left ankle.

Private treatment records from early February 2000 note the 
veteran's continued complaints of back and leg pain.  
Neurological examination revealed normal motor strength in 
the upper and lower extremities.  Sensory examination 
revealed a diminished pinprick on the right S1 distribution.  
She had decreased pinprick in L5 distribution on top of her 
foot.  Her deep tendon reflexes were physiologic and 
symmetrical.  Toe and heel walking was normal.  

The veteran subsequently underwent a redo L4-5 left partial 
hemilaminectomy and L4 discectomy in February 2000.  Post-
surgical records include June 2000 correspondence from a 
private doctor who requested authorization to repeat an 
magnetic resonance imaging (MRI) because the veteran seemed 
to be going backwards after her surgery.  She complained of 
pain in the leg, going down to the calf and the foot and she 
also complained of developing symptoms to the right side.  

A June 2000 magnetic resonance imaging (MRI) report revealed 
a right lateral disc bulge which contacted the right L5 nerve 
root in the neural exit foramen.  There was potential for 
radiculopathy at that site.  There was no central spinal 
canal or left neural exit foramen compromise at that level.  

A private examination from August 2000 notes that the veteran 
had chronic pain syndrome.  The examination report notes 
previous lumbar radiculopathy, status post lumbar discectomy 
and hemilaminectomy times two.  On examination there was no 
evidence of active lumbar radiculopathy that day.  Her 
reflexes were intact.  She had an inconsistent SLR and did 
have giveway weakness that did not fit a particular myotomal 
distribution.  Her sensory loss did not fit a particular 
dermatomal distribution.  Range of motion was such that she 
could flex forward with fingertips extending down to her 
knees.  Extension was approximately 5 degrees, lateral 
bending 5-10 degrees.  The veteran complained of pain in all 
arcs.  Tenderness was reported with superficial skin rolling 
in the left lumbar spine area.  The veteran also had 
tenderness to palpation over the left sciatic notch.  She was 
able to do ten toe raises on each foot.  She was able to 
squat and rise and heel walk.  On individual manual muscle 
testing, she had diffuse giveway weakness involving the left 
lower extremity.  Pinprick sensation testing was inconsistent 
in the left lower extremity.  DTR's were 3+ and symmetric at 
the knee jerk, ankle jerk and medial hamstrings.  SLR was 
negative when seated, positive when supine.  Peroneal 
sensation was intact to pinprick.  Femoral stretch was 
negative.  

At an April 2002 examination, spasms were not noted.  Range 
of motion indicated flexion to 60 degrees, extension to 20 
degrees.  Right lateral bending was 10 degrees and left 
lateral bending was 20 degrees.  Rotation measured in the 
seated position was 20/20.  Motor examination was quite 
symmetrical and was basically 5/5p.Sensation was intact to 
light touch and pinprick.  She sensed pins and needle 
sensations in both feet, but did report that sensation was 
symmetrical pretty much over both lower extremities, reduced 
over the lateral aspect of the leg foot.  Supine SLR measured 
60 degrees.  Seated, SLR measured 90 degrees.  The examiner 
noted that a March 2001 MRI scan revealed a recurrent disc 
bulge slightly off the midline at L4-5.  There were 
degenerative changes at L5-S1, but the recurrence was at L4-
5.  

A May 2003 MRI of the lumbar spine reveals degenerative disc 
disease at L4-5 and L5-S1, causing left lateral recess 
stenosis at L4-5 and right neuroforaminal stenosis at L5-S1.  
A May 2003 bone density test noted normal bone density of the 
lumbar spine.  

On VA examination in April 2004, the examiner indicated that 
the veteran had weakened movement of the lower back with 
excess fatigability.  She did have occasional incoordination 
with occasional mild stumbling but that had not been a 
prominent feature.  She did have pain on motion of the lower 
back but no swelling or deformity.  The veteran complained of 
weakness of her lower legs but there was no apparent atrophy 
demonstrable.  She did not have any significant flare-ups but 
she had, in the past twelve months, had two incapacitating 
episodes regarding her lower back which lasted for several 
days.  Bed rest had not been recently ordered by a physician.  
The veteran indicated that she was presently employed as a 
waitress, and had been so for the past 6 months.  She 
reported that he had been off duty three times in the past 6 
months for 2-3 dys for her lower back pain.  Prior to 
employment as a waitress, the veteran was a courier, but she 
was forced to stop that job because of the back operation.  
She took Percocet for back pain 2 to 3 times daily.  Her 
daily pain was on a level of 4 to 9.  Her lower back pain on 
the right radiated down the lateral aspect of the right leg, 
to the calf and there was radiation of the lower back pain on 
the left to her buttock area.  The veteran had tingling and 
numbness on both the right and left down to the mid calf and 
foot, worse on the right.  The veteran could no longer run.  
The back pain was aggravated by stooping, lifting and 
bending.  The veteran wore a back brace, but did not bring it 
to the examination.  She did not use a cane.  

Range of motion testing revealed flexion to 40 degrees, 
extension to 15 degrees.  Right and left lateral flexion was 
20 degrees.  Right and left rotation was 30 degrees.  Pain as 
noted on all ranges of motion of the lumbar spine.  Posture 
and gait were normal.  She was able to stand on her toes and 
heels without difficulty, but had difficulty assuming the 
squatting position.  There was noted definite pain on 
percussion and paraspinal muscle spasm.  There was sciatic 
notch tenderness bilaterally.  DTR's of the lower extremities 
were a bit variable but seemed to be present and within 
normal limits.  There was noted a sensory loss of the L5-S1 
dermatomes on the right.  Straight leg raising was positive 
at 45 degrees bilaterally and there was bilateral back pain 
on the straight leg raising which was significant as far as 
radiculopathy was considered.  Circulation of the lower 
extremities was normal.  The veteran was observed to roll 
over when assuming the sitting position from the examining 
table and used the arms of the chair when rising.  

The examiner noted that the veteran was currently working, 
and therefore could not be justifiably rated as totally 
disabled at that time.  The examiner opined that, at present, 
the veteran appeared to be able to engage in gainful 
employment.  The examiner found definite diminished painful 
range of motion of the lumbar spine, which had increased 
since the last VA examination.  Also, there was a definite 
pain on percussion and spasm of the lumbar spine area and 
there was sciatic notch tenderness on both right and left, 
indicating sciatica.   There was evidence of radiculopathy of 
the L4-5 and S1 dermatomes bilaterally, worse on the right.  
Straight leg raising was definitely positive.  In sum, the 
examiner diagnosed sciatica and radiculopathy secondary to 
the prior lumbar laminectomies which had apparently worsened 
since her last examination.  Spinal ankylosis was not noted 
on the current x-ray.  

X-rays of the lumbar spine from April 2004 revealed 
moderately severe degenerative disc space narrowing at L4-5 
and L5-S1.  

As noted above, the veteran is in receipt of the maximum 
allowable rating (60 percent) for intervertebral disc 
syndrome based on the criteria in effect prior to September 
2002.  In order to warrant a rating in excess of 60 percent 
prior to September 2002, the evidence would have to show 
either fractured vertebra or ankylosis of the spine.  This is 
not shown by the evidence of record.  As such, the criteria 
for a rating in excess of 60 percent for the service-
connected lumbar spine disability have not been met prior to 
September 2002.  

Likewise, between September 2002 and September 2003, the only 
change in the rating code pertained to intervertebral disc 
syndrome.  The changes, as noted hereinabove, do not provide 
for a rating in excess of 60 percent if the disability is 
rated pursuant to the frequency of incapacitating episodes.  
Moreover, and as noted in more detail hereinbelow, rating the 
veteran's neurological and orthopedic manifestations 
separately does not result in a combined rating in excess of 
60 percent.  (Combined ratings are not added together, but 
rather combined based on the combined ratings table at 
38 C.F.R. § 4.25.  For example, a 40 percent rating combined 
with another 40 percent rating results in a combined rating 
of 64, which averages down to 60 percent.  See 38 C.F.R. 
§ 4.25 (2005)).  

Turning now to a rating under the criteria in effect from 
September 2003, the Board also finds that a rating in excess 
of 60 percent is not warranted in this case.  First, in order 
to warrant a rating in excess of 60 percent for the service-
connected lumbar spine disability under the revised criteria, 
the medical evidence must show unfavorable ankylosis of the 
entire spine; or, the orthopedic manifestations and 
neurological manifestations must combine to a rating in 
excess of 60 percent based on 38 C.F.R. § 4.25.  In order for 
the neurological and orthopedic manifestations to combine 
over 60 percent, one manifestation would have to be rated at 
least 50 percent disabling with the other manifestation would 
have to be rated at least 30 percent.  

The orthopedic manifestations include flexion limited to 40 
degrees; however no ankylosis is shown.  In addition, 
moderately severe arthritis of the spine is demonstrated.  As 
such, a rating of no more than 20 percent is assignable for 
the orthopedic manifestations associated with the service-
connected lumbar spine disability, under the revised criteria 
for rating orthopedic disabilities of the spine.  

The neurologic manifestations include radiculopathy and 
sciatic nerve pain.  As noted above, neurologic abnormality 
of the sciatic nerve is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  A 10 percent rating is assigned for 
mild incomplete paralysis; a 20 percent rating is assigned 
for moderate incomplete paralysis; a 40 percent rating is 
assigned for moderately severe incomplete paralysis; and an 
80 percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and no 
active movement possible of muscles below the knee, with 
flexion of the knee weakened or (very rarely) lost.  

In this case, although the medical evidence of record 
demonstrates definite incomplete paralysis of the sciatic 
nerve, severe incomplete paralysis is not shown.  Sensory 
examinations have revealed diminished pinprick and giveway 
weakness.  Muscle spasms were identified.  The VA examiner in 
April 2004 noted that back pain on straight leg raising was 
significant as far as radiculopathy was considered.  In 
addition, sciatic notch tenderness indicating sciatica.  
However, marked atrophy has never been shown.  In addition, 
the veteran is able to walk, and the April 2004 examiner 
noted normal gait and posture.  

Under the revised criteria, the orthopedic manifestations 
warrant a 20 percent rating and the neurological 
manifestations warrant no more than a 40 percent rating.  
Combining these ratings does not result in a rating in excess 
of 60 percent.  Furthermore, even if it were determined that 
a 40 percent rating was assignable for orthopedic 
manifestations, based on additional limitation of motion due 
to pain, weakness and excess fatigability, the combined total 
rating would still not exceed 60 percent.  Using the table at 
38 C.F.R. § 4.25, the combined rating of 40 percent with 40 
percent is equal to 64, which, when rounded to the nearest 
10, would round down to 60 percent.  

Moreover, as the veteran is rated under the old criteria 
which took into account the neurological manifestations, she 
is not entitled to a separate evaluation for neurological 
manifestations under the revised criteria.

Finally, the evidence of record after September 2003 does not 
show ankylosis of the spine or a fractured vertebra.  As such 
a rating in excess of 60 percent is not assignable at any 
time during the appeal period.  

As such, the veteran's service-connected lumbar spine 
disability does not meet the criteria for a rating in excess 
of 60 percent under either the old or the revised regulations 
in effect at any time during the appeal period.  The 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected lumbar spine 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  At all points in this case, the Schedule is adequate 
for evaluating the veteran's lumbar spine disability.   In 
addition, it has not been shown that the lumbar spine 
disability has required frequent periods of hospitalization.  
Although the evidence shows that veteran was unemployed 
following her surgery, she was awarded temporary total 
disability for this period and the evidence of record shows 
that she returned to work.  For these reasons, an 
extraschedular rating is not warranted.

V.  TDIU

The veteran asserts that she is unable to obtain and maintain 
gainful employment due to her service-connected lumbar spine 
disability.  Indeed the veteran was unable to work for a 
period of time following back surgery in February 2000.  As 
noted above, a temporary total rating was assigned for the 
maximum allowable time period of six months for convalescence 
following surgery.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2005).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2005).

The veteran has been assigned a 60 percent rating for the 
service-connected lumbar spine disability.  This is the 
veteran's sole service-connected disability.  Thus, the 
veteran does meet the schedular requirements necessary for 
the assignment of a total rating under 38 C.F.R. § 4.16(a) 
(2005).  However, the issue of whether or not the veteran is 
able to obtain and maintain gainful employment must still be 
considered.  In other words, the veteran is not automatically 
entitled to a TDIU simply because she has one service-
connected disability that is rated at 60 percent.  

Thus, the issue is whether the veteran's service-connected 
lumbar spine disability precludes her from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The record must reflect that 
circumstances, apart from non-service-connected conditions, 
place him or her in a different position than other veterans 
having a 60 percent compensation rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself (in this 
case, 60 percent) is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

In this case, the record contains an April 2001 statement 
from a former employer who notes that the veteran was hired 
with pre-knowledge of her back condition.  The former 
employer further noted that the veteran's disability and the 
medications that she was taking for it prevented her from 
efficiency performing her duties.  There were times when she 
would have to go home early, due to pain, muscle spasms or 
drowsiness from the medications.  The letter does not 
indicate the time period when she was employed by this 
employer.

A signed VA Form 10-2577F (Security Prescription Form) notes 
that the veteran could return to work after May 24, 2001 
without restrictions unless indicated otherwise.  

An April 2004 VA examination report notes that the veteran 
was employed as a waitress at that time, and had been so 
employed for six months prior to that time.  

In light of the evidence showing that the veteran was cleared 
to return to employment in May 2001, and the fact that the 
veteran was gainfully employed as of approximately November 
2003, the Board finds that the veteran does not meet the 
criteria for assignment of a TDIU.  Furthermore, the record 
does not contain an opinion indicating that the veteran is 
currently unable to work.  

The preponderance of the evidence is against the claim for 
entitlement to a TDIU.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An extension of a temporary total rating pursuant to 
38 C.F.R. § 4.30, beyond August 31, 2000 is denied.

A rating in excess of 60 percent for the service-connected 
postoperative status herniated nucleus pulposus L5-S1 lumbar 
spine with radiculopathy and sciatica is denied.  

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


